                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION


MAX KELLEY,                                       §
                                                  §
               Plaintiff,                         §     CIVIL ACTION NO. 5:17-CV-00026-RWS-CMC
                                                  §
v.                                                §
                                                  §
OFFICER GALLOWAY, ET AL.,                         §
                                                  §
               Defendants.                        §

                                              ORDER



       Max Kelley, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C. § 1983

complaining of alleged violations of his constitutional rights. This Court referred the case to the

United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order

for the Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.

       The Magistrate Judge ordered Plaintiff to pay the statutory filing fee or to submit an
application for leave to proceed in forma pauperis to be accompanied by a certified inmate trust
account statement, as required by 28 U.S.C. § 1915(b).               The order was sent to the
Plaintiff but was returned as undeliverable. To date, Plaintiff has not notified the Court of his
present mailing address or current whereabouts, despite the fact the lawsuit form which he signed
specifically states it is the plaintiff’s responsibility to inform the Court of any change of address
and failure to do so could result in the dismissal of the case.

       After review of the pleadings and record, the Magistrate Judge issued a Report
recommending dismissal of the lawsuit without prejudice for failure to prosecute or to obey an order
of the Court, with the statute of limitations suspended for a period of 90 days. A copy of this
Report was sent to Plaintiff at his last known address, return receipt requested, but no objections
have been received.
        Accordingly, he is not entitled to de novo review by the District Judge of those findings,
conclusions and recommendations, and except upon grounds of plain error, he is barred from
appellate review of the unobjected-to factual findings and legal conclusions accepted and
adopted by the District Court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Servs. Auto. Assoc.,
79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the
Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v.
Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the
magistrate’s proposed findings of fact and recommendations ‘such weight as [their] merit
commands and the sound discretion of the judge warrants, . . . .’”) (quoting Mathews v. Weber,
23 U.S. 261, 275 (1976)). It is accordingly
    .
       ORDERED the Report of the Magistrate Judge (Docket No. 4) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED the above-styled civil action is DISMISSED WITHOUT PREJUDICE for

failure to prosecute. It is further

        ORDERED the statute of limitations is SUSPENDED for a period of 90 days following the

date of entry of final judgment in this case. Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby
DENIED.

       So ORDERED and SIGNED this 18th day of September, 2019.




                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
